                                           Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                              NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JERRY MARTIN MIRANDA,
                                  11                                                      Case No. 17-04000 BLF (PR)
                                                        Plaintiff,
                                  12                                                      ORDER GRANTING MOTION TO
Northern District of California




                                                  v.                                      DISMISS
 United States District Court




                                  13

                                  14       R. K. SWIFT, et al.,
                                  15                   Defendants.
                                                                                          (Docket No. 41)
                                  16

                                  17

                                  18           Plaintiff, a California inmate, filed a pro se civil rights complaint under 42 U.S.C. §
                                  19   1983, against prison officials at the Pelican Bay State Prison, (“PBSP”). Dkt. No. 1. The
                                  20   Court found the complaint stated cognizable claims and ordered the matter served on
                                  21   Defendants Warden R. K. Swift, Captain G. W. Olson, Lt. R. Graves, Sgt. R. Navarro,
                                  22   Officer Bumby1 and Officer Espinoza. Dkt. No. 12. Plaintiff later filed a motion for leave
                                  23   to file an amended complaint, Dkt. No. 40, to which all served Defendants filed a
                                  24

                                  25   1
                                        According to the Litigation Coordinator at PBSP, Defendant Bumby passed away on
                                  26   March 14, 2017. Dkt. No. 19. Plaintiff was advised to locate Defendant Bumby’s
                                       successor or representative, serve them, and then move for substitution of the decedent
                                  27   party. Dkt. No. 20 at 2. To date, Plaintiff has failed to do so. For the reasons discussed
                                       below, the claims against Defendant Bumby are also dismissed. See infra at 15-16.
                                  28
                                                                                      1
                                            Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 2 of 18




                                   1   statement of non-opposition and concurrently, a motion to screen and dismiss for failure to
                                   2   state a claim. Dkt. No. 41. Accordingly, the Court granted Plaintiff’s motion for leave to
                                   3   amend, making the amended complaint the operative complaint in this matter. Dkt. No.
                                   4   43. Concurrently, the Court screened the amended complaint and found it state cognizable
                                   5   claims for the violation of Plaintiff’s right to peaceful protest and against retaliation under
                                   6   the First Amendment, and right to due process under the Fourteenth Amendment. Dkt. No.
                                   7   43 at 3. The Court dismissed an Eighth Amendment claim for failure to state a claim. Id.
                                   8   at 4. The Court directed Plaintiff to file an opposition to Defendants’ motion to dismiss.
                                   9   Id. Thereafter, the Court granted Plaintiff three extensions of time to file opposition. Dkt.
                                  10   Nos. 45, 49, 52. To date, Plaintiff has not filed a response. Accordingly, Defendants’
                                  11   motion to dismiss is deemed submitted.
                                  12           For the reasons discussed below, Defendants’ motion to dismiss is GRANTED.
Northern District of California
 United States District Court




                                  13

                                  14                                        DISCUSSION
                                  15   I.      Plaintiff’s Allegations
                                  16           On July 8, 2013, some inmates at PBSP in the Security Housing Unit (“SHU”)
                                  17   commenced a hunger strike to protest prison conditions. Dkt. 40 at 29; see also Dkt. No.
                                  18   41 at 7, citing Dumbrique v. Brunner, et al., No. 14-cv-02598-HSG 2016 WL 3268875
                                  19   (N.D. Cal. June 15, 2016).2 On the same day, Plaintiff, who was also confined in the SHU,
                                  20   refused his meal tray. Dkt. No. 40 at 6. Plaintiff claims he did so to protest the prison
                                  21   gang validation process. Id.
                                  22           On July 10, 2013, prison officials found that Plaintiff had refused his ninth
                                  23

                                  24   2
                                         A district court “may take notice of proceedings in other courts, both within and without
                                  25   the federal judicial system, if those proceedings have a direct relation to matters at issue.”
                                       Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal quotation marks and
                                  26   citations omitted) (granting request to take judicial notice in § 1983 action of five prior
                                       cases in which plaintiff was pro se litigant, to counter her argument that she deserved
                                  27   special treatment because of her pro se status).

                                  28                                                  2
                                          Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 3 of 18




                                   1   consecutive meal tray. Dkt. No. 40 at 6. At that point, PBSP officials determined that his
                                   2   repeated refusals constituted a hunger strike. Id. Although Plaintiff denied that he was on
                                   3   a hunger strike, he was nevertheless peaceably protesting by refusing his meal trays. Id.
                                   4   Meanwhile, he was eating food that he had obtained from the canteen. Id. at 7.
                                   5          On July 10, 2013, Defendant Sgt. Navarro wrote a prison Rules Violation Report
                                   6   (“RVR”) against Plaintiff for “willfully delaying a peace officer in the performance of
                                   7   duty/participation in a mass disturbance (hunger strike).” Dkt. No. 40 at 7.
                                   8          On July 12, 2013, Defendants Officers Bumby and Espinoza confiscated personal
                                   9   food items from Plaintiff’s cell without issuing an RVR or conducting a hearing. Dkt. No.
                                  10   40 at 7. Plaintiff claims they did so in retaliation for his peaceful protest, and that their
                                  11   actions amounted to punishment or coercion to chill his rights. Id. After that, Plaintiff
                                  12   began accepting his meal trays. Id.
Northern District of California
 United States District Court




                                  13          On August 20, 2013, Defendant Lt. Graves, the Senior Hearing Officer (“SHO”) at
                                  14   Plaintiff’s RVR hearing, denied Plaintiffs’ request to call Officers Bumby and Espinoza as
                                  15   witnesses. Dkt. No. 40 at 8. Plaintiff asserts that he was prejudiced by the denial of these
                                  16   witnesses because he had told them that he was not on a hunger strike. Id. at 9.
                                  17          During the hearing, Defendant Navarro sat outside the gated holding cell where the
                                  18   hearing as being conducted. Dkt. No. 40 at 9. He was also called as a witness. Id. at 31.
                                  19   After the hearing, Defendant Graves placed Plaintiff on a 90-day appliance restriction. Id.
                                  20   at 10. Plaintiff informed Defendant Graves that he had no prior disciplinary actions in the
                                  21   SHU. Id. However, Plaintiff was mistaken in that he had one prior RVR, which would
                                  22   justify only a 60-day rather than a 90-day restriction on the use of appliances. Id. at 11.
                                  23   Accordingly, when Plaintiff appealed the RVR finding, the reviewing officials reduced the
                                  24   restriction to 60 days. Dkt. No. 40 at 23.
                                  25          Plaintiff claims that Defendants violated his First Amendment right to peacefully
                                  26   protest the prison gang validation process. Dkt. No. 40 at 3-4. Plaintiff also claims that
                                  27

                                  28                                                   3
                                             Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 4 of 18




                                   1   his right to due process was violated during the disciplinary hearing because he was not
                                   2   given proper notice, he was denied his right to call witnesses, the officer who wrote the
                                   3   RVR was present during the RVR, and the 90-day restriction of privileges was arbitrary.
                                   4   Id. at 6-7. Lastly, Plaintiff claims that Defendants’ actions in taking his personal food
                                   5   items and issuing an RVR were done in retaliation for the exercise of this First
                                   6   Amendment right to peaceful protest. Id. at 5-6. Plaintiff seeks declaratory and injunctive
                                   7   relief, as well as damages.
                                   8   II.      Motion to Dismiss
                                   9            In the motion to dismiss, Defendants argue that Plaintiff’s claims against them in
                                  10   their official capacities are barred by the Eleventh Amendment, they are entitled to
                                  11   qualified immunity on his First Amendment and retaliation claims, Plaintiff has failed to
                                  12   state a claim for a denial of due process and they are entitled to qualified immunity on that
Northern District of California
 United States District Court




                                  13   claim, and lastly, Plaintiff cannot maintain claims for injunctive or declaratory relief. Dkt.
                                  14   No. 41.
                                  15            A.     Standard of Review
                                  16            A complaint must contain “a short and plain statement of the claim showing that the
                                  17   pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2) and a complaint that fails to do so is
                                  18   subject to dismissal pursuant to Rule 12(b)(6). To survive a Rule 12(b)(6) motion to
                                  19   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on
                                  20   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility”
                                  21   standard requires the plaintiff to allege facts that add up to “more than a sheer possibility
                                  22   that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                  23   Dismissal for failure to state a claim is a ruling on a question of law. See Parks School of
                                  24   Business, Inc., v. Symington, 51 F.3d 1480, 1483 (9th Cir. 1995). “The issue is not
                                  25   whether plaintiff will ultimately prevail, but whether he is entitled to offer evidence to
                                  26   support his claim.” Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).
                                  27

                                  28                                                   4
                                          Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 5 of 18




                                   1   Allegations of fact in the complaint must be taken as true and construed in the light most
                                   2   favorable to the non-moving party. See Symington, 51 F.3d at 1484. The court may
                                   3   consider “‘allegations contained in the pleadings, exhibits attached to the complaint, and
                                   4   matters properly subject to judicial notice.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th
                                   5   Cir. 2012) (internal citation omitted).
                                   6          Qualified immunity may be raised in a Rule 12(b)(6) motion and granted where
                                   7   defendants are entitled to the defense based on plaintiff’s allegations. Cousins v. Lockyer,
                                   8   568 F.3d 1063, 1071 (9th Cir. 2009).
                                   9          B.      Official Capacity Claim for Damages
                                  10          Plaintiff seeks monetary relief from Defendants in their individual and official
                                  11   capacities. Dkt. No. 40 at 4-5. Defendants assert that Plaintiff’s official-capacity claims
                                  12   for damages are barred by the Eleventh Amendment. Dkt. No. 41 at 8-9.
Northern District of California
 United States District Court




                                  13          The Eleventh Amendment to the U.S. Constitution bars a person from suing a state
                                  14   in federal court without the state’s consent. See Pennhurst State Sch. & Hosp. v.
                                  15   Halderman, 465 U.S. 89, 98-100 (1984). The U.S. Supreme Court has held that state
                                  16   officials acting in their official capacities are not “persons” under Section 1983 because “a
                                  17   suit against a state official in his or her official capacity is not a suit against the official but
                                  18   rather is a suit against the official’s office.” See Will v. Mich. Dep’t of State Police, 491
                                  19   U.S. 58, 71 (1989). Thus, such a suit is therefore no different from a suit against the state
                                  20   itself. Id.
                                  21          Accordingly, the Eleventh Amendment bars Plaintiff’s claims for monetary relief to
                                  22   the extent that they are based on acts by Defendants in their official capacities. See id.;
                                  23   Nesbit v. Dep’t of Pub. Safety, Nos 06-16428, 06-16623, 283 Fed. Appx. 531, 533 (9th Cir.
                                  24   2008) (unpublished memorandum disposition) (concluding that the district court properly
                                  25   dismissed prisoners’ claims against defendants acting in their official capacities).
                                  26   Defendants’ motion to dismiss Plaintiff’s damages claims against them in their official
                                  27

                                  28                                                    5
                                          Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 6 of 18




                                   1   capacities is GRANTED, and those claims are DISMISSED with prejudice. Because it is
                                   2   absolutely clear that this jurisdictional bar cannot be cured by further amendment to the
                                   3   complaint, the dismissal of Plaintiff’s claims against Defendants in their official capacities
                                   4   is without leave to amend.
                                   5          C.     First Amendment Claims
                                   6          Plaintiff claims that he has a right to peaceful protest by refusing food under the
                                   7   First Amendment, and that Defendants violated that right when they issued him an RVR.
                                   8   Plaintiff also asserts that because Defendants confiscated his food and issued him an RVR
                                   9   for engaging in protected conduct, their actions were retaliatory. Defendants assert that
                                  10   they are entitled to qualified immunity based on Plaintiff’s allegations regarding these
                                  11   claims. Dkt. No. 41 at 9.
                                  12          The defense of qualified immunity protects “government officials . . . from liability
Northern District of California
 United States District Court




                                  13   for civil damages insofar as their conduct does not violate clearly established statutory or
                                  14   constitutional rights of which a reasonable person would have known.” Harlow v.
                                  15   Fitzgerald, 457 U.S. 800, 818 (1982). The rule of “qualified immunity protects ‘all but the
                                  16   plainly incompetent or those who knowingly violate the law.’” Saucier v. Katz, 533 U.S.
                                  17   194, 202 (2001) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). Defendants can
                                  18   have a reasonable, but mistaken, belief about the facts or about what the law requires in
                                  19   any given situation. Id. at 205. A court considering a claim of qualified immunity must
                                  20   determine whether the plaintiff has alleged the deprivation of an actual constitutional right
                                  21   and whether such right was clearly established such that it would be clear to a reasonable
                                  22   officer that his conduct was unlawful in the situation he confronted. See Pearson v.
                                  23   Callahan, 555 U.S. 223, 236 (2009) (overruling the sequence of the two-part test that
                                  24   required determining a deprivation first and then deciding whether such right was clearly
                                  25   established, as required by Saucier). The court may exercise its discretion in deciding
                                  26   which prong to address first, in light of the particular circumstances of each case. Pearson,
                                  27

                                  28                                                 6
                                          Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 7 of 18




                                   1   555 U.S. at 236.
                                   2          “[A] right is clearly established only if its contours are sufficiently clear that ‘a
                                   3   reasonable official would understand that what he is doing violates that right.’ In other
                                   4   words, ‘existing precedent must have placed the statutory or constitutional question
                                   5   beyond debate.’” Carroll v. Carman, 574 U.S. 13, 16 (2014) (citations omitted) (law not
                                   6   clearly established whether officer may conduct a ‘knock and talk’ at any entrance to a
                                   7   home that is open to visitors, rather than only the front door); accord Browning v. Vernon,
                                   8   44 F.3d 818, 823 (9th Cir. 1995) (“the contours of the right must be sufficiently clear so
                                   9   that a reasonable official would know that his conduct violates that right”). To define the
                                  10   law in question too narrowly would be to allow defendants to define away all potential
                                  11   claims. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). Ultimately, however,
                                  12   the dispositive inquiry in determining whether a right is clearly established is whether it
Northern District of California
 United States District Court




                                  13   would be clear to a reasonable officer that his conduct was unlawful in the situation he
                                  14   confronted. Saucier, 533 U.S. at 202. A court determining whether a right was clearly
                                  15   established looks to “Supreme Court and Ninth Circuit law existing at the time of the
                                  16   alleged act.” Community House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 967 (9th Cir.
                                  17   2010) (citing Osolinski v. Kane, 92 F.3d 934, 936 (9th Cir. 1996)). In the absence of
                                  18   binding precedent, the court should look to all available decisional law, including the law
                                  19   of other circuits and district courts. See id.
                                  20          Defendants assert that Plaintiff fails to satisfy the second prong for qualified
                                  21   immunity because reasonable officials in Defendants’ positions would not have known that
                                  22   they violated Plaintiff’s rights when they disciplined him for participating in the hunger
                                  23   strike. Dkt. No. 41 at 9. They assert that there is no clearly established law that inmates
                                  24   have a right to participate in hunger strikes. Id. Furthermore, they assert that because no
                                  25   clearly established law provides that inmates have a right to participate in strikes, they are
                                  26   also entitled to qualified immunity on Plaintiff’s retaliation claim because there was no
                                  27

                                  28                                                    7
                                          Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 8 of 18




                                   1   protected conduct. Id. Defendants point out that although Plaintiff insists that he was “not
                                   2   on a hunger strike” and that his refusal to accept food trays was a type of protest, there is
                                   3   no constitutional right to refuse to eat. Id. at 10. Defendants assert, therefore, that
                                   4   reasonable officials in Defendants’ positions would not have known that there is a
                                   5   constitutional right for prisoners to participate in a mass protest by refusing food. Id.
                                   6   Furthermore, Defendants assert that Defendant Espinoza would not have known that her
                                   7   actions would be deemed retaliatory where there was no clearly established law that a
                                   8   hunger strike was protected conduct. Id. at 9-10.
                                   9          Viewing the allegations in the complaint in the light most favorable to Plaintiff,
                                  10   Defendants are entitled to qualified immunity on the First Amendment claims against
                                  11   them. Plaintiff asserts that he was not participating in the hunger strike, and that his
                                  12   refusal of the food trays was in protest to a separate issue. However, the papers submitted
Northern District of California
 United States District Court




                                  13   with Plaintiff’s amended complaint clearly show that Defendants believed, despite his
                                  14   denials, that Plaintiff was willfully participating in a “planned, statewide hunger
                                  15   strike/work stoppage/mass disturbance organized by the inmates housed in the SHU at
                                  16   PBSP” based on the fact that he was an inmate housed in the SHU and that he began to
                                  17   refuse his meal trays on the same day the hunger strike began. Dkt. No. 40 at 29. Plaintiff
                                  18   does not allege that Defendants believed that he was not actually participating in the
                                  19   hunger strike and that the RVR was issued as a pretense; rather, the papers show that
                                  20   Defendants simply did not believe his denials in that regard. Notwithstanding his personal
                                  21   motivations, Plaintiff’s actions of refusing nine consecutive meals fit the prison’s
                                  22   definition of a hunger strike under PBSP Operational Procedure No. 228 which provides
                                  23   that “[w]hen an inmate(s) refuses nine or more consecutive state issued meals, they shall
                                  24   be identified as a participant of a hunger strike.” Dkt. No. 40 at 26. That same regulation
                                  25   directs prison officials to “[e]nsure disciplinary action is taken against participating
                                  26   inmates[.]” Id. Plaintiff does not deny that he refused nine consecutive meals as charged
                                  27

                                  28                                                  8
                                          Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 9 of 18




                                   1   in the RVR. Accordingly, for the purposes of qualified immunity, the Court need only
                                   2   discuss whether reasonable officials in Defendants’ positions would be on notice that they
                                   3   were violating a clearly established right to participate in a hunger strike when they
                                   4   disciplined Plaintiff for it or acted in a retaliatory manner based on such allegedly
                                   5   protected conduct.
                                   6          As Defendants have shown, there is no Supreme Court precedent nor Ninth Circuit
                                   7   cases prior to August 2013, establishing or directly addressing whether prison hunger
                                   8   strikes are protected speech, much less the refusal to accept meal trays. Dumbrique, supra,
                                   9   2016 WL 3268875 at *14; see also Arredondo v. Drager, No. 14-CV-04687-HSG, 2016
                                  10   WL 3755958, at *15-16 (N.D. Cal. July 14, 2016). As the district court observed in
                                  11   Dumbrique, a review of non-binding precedent revealed that “district court and out-of-
                                  12   circuit cases discussing [the] issue [of whether hunger strikes are protected speech] are not
Northern District of California
 United States District Court




                                  13   only unpublished, but are also inconsistent in the depth of their analysis regarding whether
                                  14   hunger strike is considered protected speech in a prison setting.” Id. The Dumbrique court
                                  15   then considered a Fifth Circuit case involving the issue of whether a jail inmate had a First
                                  16   Amendment right to go on a hunger strike and contact the media regarding his hunger
                                  17   strike. Stefanoff v. Hays County, Tex., 154 F.3d 523, 527 (5th Cir. 1998). That court
                                  18   found that although hunger strike protest activities could be protected if they were intended
                                  19   to convey a particularized message, prison officials retained the power to fashion
                                  20   restrictions, and that a hunger strike could be “sufficiently disruptive that [the sheriff] had
                                  21   a legitimate penological interest in curtailing them.” Id. at 527. Based on its review of the
                                  22   relevant case law, the district court in Dumbrique found that defendants were entitled to
                                  23   qualified immunity for claims arising from the plaintiff’s hunger strike. Dumbrique, 2016
                                  24   WL 3268875 at *15.
                                  25          Since Dumbrique, another judge within the Northern District has issued an
                                  26   additional order finding that officers who enforced hunger strike rules at PBSP in July
                                  27

                                  28                                                  9
                                         Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 10 of 18




                                   1   2013 are entitled to qualified immunity on retaliation claims. Specifically, in Spruiell v.
                                   2   Graves, et al., the Court found that “there was no clearly established law in July 2013 that
                                   3   disciplining a plaintiff for engaging in a hunger strike would chill or infringe upon
                                   4   plaintiff’s First Amendment rights,” and that the defendant in that case was entitled to
                                   5   qualified immunity. Case No. C 16-5385 WHA (PR), Dkt. No. 49 at 5.
                                   6          Based on the above review of the hunger-strike related cases as of August 2013, the
                                   7   Court finds that even if Plaintiff were able to establish that he had a right to peaceful
                                   8   protest through a hunger strike, Defendants are entitled to qualified immunity because at
                                   9   the time, reasonable officers in their position would not have been on notice of any clearly
                                  10   established law that disciplining an inmate for participating in a hunger strike violated the
                                  11   First Amendment. See Pearson, 555 U.S. at 236. Plaintiff has filed no opposition in
                                  12   response to show otherwise.
Northern District of California
 United States District Court




                                  13          The same is true for the retaliation claims against all the Defendants. “Within the
                                  14   prison context, a viable claim of First Amendment retaliation entails five basic elements:
                                  15   (1) An assertion that a state actor took some adverse action against an inmate (2) because
                                  16   of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
                                  17   exercise of his First Amendment rights, and (5) the action did not reasonably advance a
                                  18   legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)
                                  19   (footnote omitted). Here, Defendants would not have been on notice that Plaintiff’s
                                  20   actions constituted protected conduct where such right was not clearly established as
                                  21   discussed above. See Spruiell, Case No. C 16-5358 WHA. Therefore, it cannot be said
                                  22   that it would have been clear to reasonable officers in Defendants’ position that their
                                  23   actions would be considered retaliatory where they were not aware that Plaintiff was
                                  24   engaged in protected conduct. Again, Plaintiff has filed no opposition in response to show
                                  25   otherwise. Accordingly, Defendants’ motion to dismiss the First Amendment claims
                                  26

                                  27

                                  28                                                 10
                                           Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 11 of 18




                                   1   against them based on qualified immunity should be granted.3
                                   2          D.     Fourteenth Amendment Claim
                                   3          Plaintiff claims that his due process rights were violated during the disciplinary
                                   4   proceedings by Defendants Navarro and Graves because he was not provided with proper
                                   5   notice, he was denied the right to call witnesses, the proceedings were not impartial
                                   6   because the officer who authored the RVR was present, and the penalty imposed was
                                   7   arbitrary. Dkt. No. 40 at 7-11. Defendants assert that Plaintiff fails to state a claim for due
                                   8   process, and alternatively, they are entitled to qualified immunity. Dkt. No. 41 at 13-14.
                                   9          Interests that are procedurally protected by the Due Process Clause may arise from
                                  10   two sources – the Due Process Clause itself and laws of the states. See Meachum v. Fano,
                                  11   427 U.S. 215, 223-27 (1976). In the prison context, these interests are generally ones
                                  12   pertaining to liberty. Changes in conditions so severe as to affect the sentence imposed in
Northern District of California
 United States District Court




                                  13   an unexpected manner implicate the Due Process Clause itself, whether or not they are
                                  14   authorized by state law. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (citing Vitek v.
                                  15   Jones, 445 U.S. 480, 493 (1980) (transfer to mental hospital), and Washington v. Harper,
                                  16   494 U.S. 210, 221-22 (1990) (involuntary administration of psychotropic drugs)). A state
                                  17   may not impose such changes without complying with minimum requirements of
                                  18   procedural due process. See id. at 484.
                                  19          Allegations by a prisoner that he was denied due process in conjunction with a
                                  20   disciplinary proceeding do not present a constitutionally cognizable claim unless the
                                  21   deprivation suffered is one of “real substance” as defined in Sandin. “Real substance” will
                                  22   generally be limited to freedom from (1) restraint that imposes “atypical and significant
                                  23
                                       3
                                  24     Defendants also assert that a reasonable official in their position would not have known
                                       that enforcing PBSP Operational Procedure No. 228 violated any other clearly established
                                  25   First Amendment law. Dkt. No. 41 at 11-12. However, nowhere in the FAC does Plaintiff
                                       challenge the validity of this prison regulation. Rather, Plaintiff is essentially asserting
                                  26   that PBSP Operational Procedure No. 228 did not apply to him because he was not on a
                                       hunger strike and therefore Defendants’ actions in finding him guilty for it were wrong.
                                  27   Accordingly, this argument by Defendants is irrelevant and the Court need not address it.

                                  28                                                 11
                                         Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 12 of 18




                                   1   hardship on the inmate in relation to the ordinary incidents of prison life,” id. at 484,3 or
                                   2   (2) state action that “will inevitably affect the duration of [a] sentence,” id. at 487.
                                   3   In determining whether a restraint is an “atypical and significant hardship,” Sandin
                                   4   suggests that courts should consider whether the challenged condition mirrored the
                                   5   conditions imposed on inmates in administrative segregation and protective custody, and
                                   6   thus comported with the prison’s discretionary authority; the duration of the condition; the
                                   7   degree of restraint imposed; and whether the discipline will invariably affect the duration
                                   8   of the prisoner’s sentence. See Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003);
                                   9   Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003). The Ninth Circuit has also
                                  10   suggested that conditions of confinement which violate the Eighth Amendment constitute
                                  11   “atypical and significant hardship.” See Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir.
                                  12   1996), amended, 135 F.3d 1318 (9th Cir. 1998). However, the Sandin test is not
Northern District of California
 United States District Court




                                  13   synonymous with Eighth Amendment violation: “[w]hat less egregious condition or
                                  14   combination of conditions or factors would meet the test requires case by case, fact by fact
                                  15   consideration.” Id. If the deprivation is one of “real substance,” Wolff’s procedural
                                  16   protections must be afforded.
                                  17          The papers submitted by Plaintiff show that forfeiture of good time credits could
                                  18   not be imposed because time limits within which to hear the RVR had been exceeded.
                                  19   Dkt. No. 40 at 30. Therefore, for the guilty finding, Plaintiff was ultimately assessed a
                                  20   suspension of appliance privileges for 60 days. Id. at 23, 31. Defendants assert that
                                  21   although Plaintiff was put on an appliance restriction, prison officials did not impose an
                                  22   atypical and significant hardship on Plaintiff in relation to the ordinary incidents of prison
                                  23   life under Sandin. Dkt. No. 41 at 13. Defendants are correct. Generally, the loss of
                                  24   privileges in prison does not constitute an atypical hardship relative to the ordinary
                                  25   conditions of prison life because privileges are often regulated by the prison. See, e.g.,
                                  26   Wyatt v. Swearingen, No. C 06-4228 RMW (PR), 2010 WL 135322, at *8 (N.D. Cal. Jan.
                                  27

                                  28                                                  12
                                         Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 13 of 18




                                   1   5, 2010) (finding difficulties that prisoner suffered from having privileges restricted due to
                                   2   a change in privilege group, which impacted family visits, canteen draw, telephone access,
                                   3   and receipt of packages, were not atypical or significant, relative to ordinary prison life).
                                   4   See also Byrd v. Lynn, 2:10-cv-0839 KJM (E.D. Cal.) 2013 WL 13206048 at *1
                                   5   (restriction on in-cell radio and television restriction does not constitute a significant
                                   6   hardship). The papers submitted by Plaintiff show that access to recreational appliances
                                   7   such as TVs and radios was considered a privilege by the prison and therefore within its
                                   8   discretionary authority. Dkt. No. 40 at 31. No other restriction or loss of privileges was
                                   9   imposed. Id. Nor is there is any allegation or indication that the temporary loss of
                                  10   appliance privileges would invariably affect the duration of Plaintiff’s sentence. See
                                  11   Serrano, 345 F.3d at 1078. Accordingly, the Court finds that the deprivation of
                                  12   recreational appliances for 60 days does not amount to one of “real substance” as defined
Northern District of California
 United States District Court




                                  13   by Sandin. Therefore, Plaintiff’s allegations that his due process rights were violated in
                                  14   conjunction with this deprivation does not present a constitutionally cognizable claim. See
                                  15   Sandin, 515 U.S. at 484.
                                  16          Defendants also assert that even if Plaintiff stated a cognizable claim, he was given
                                  17   all the process due. Dkt. No. 41 at 13. Due process for disciplinary hearings entails the
                                  18   following five procedural requirements as set forth by Wolff v. McDonnell, 418 U.S. 539
                                  19   (1974): (1) “written notice of the charges must be given to the disciplinary-action
                                  20   defendant in order to inform him of the charges and to enable him to marshal the facts and
                                  21   prepare a defense,” id. at 564; (2) “at least a brief period of time after the notice, no less
                                  22   than 24 hours, should be allowed to the inmate to prepare for the appearance before the
                                  23   [disciplinary committee],” id.; (3) “there must be a ‘written statement by the factfinders as
                                  24   to the evidence relied on and reasons’ for the disciplinary action,” id. (quoting Morrissey v.
                                  25   Brewer, 408 U.S. 471, 489 (1972)); (4) “the inmate facing disciplinary proceedings should
                                  26   be allowed to call witnesses and present documentary evidence in his defense when
                                  27

                                  28                                                  13
                                         Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 14 of 18




                                   1   permitting him to do so will not be unduly hazardous to institutional safety or correctional
                                   2   goals,” id. at 566; and (5) “[w]here an illiterate inmate is involved . . . or where the
                                   3   complexity of the issues makes it unlikely that the inmate will be able to collect and
                                   4   present the evidence necessary for an adequate comprehension of the case, he should be
                                   5   free to seek the aid of a fellow inmate, or . . . to have adequate substitute aid . . . from the
                                   6   staff or from a[n] . . . inmate designated by the staff,” id. at 570.
                                   7          The papers submitted by Plaintiff show that he was not deprived of any of the
                                   8   procedural protections under Wolff. Plaintiff first asserts that he was not given proper
                                   9   notice of the rule violation because the RVR states that he violated Rule CCR §
                                  10   3005(d)(3), but he was found guilty of violating “C.C.R. § 3005(a) conduct a Divd.d(7)
                                  11   offense ‘willfully delaying, any peace officer in the performance of duty, specifically
                                  12   participation in a mass disturbance (hunger strike).’” Dkt. No. 40 at 8. This claim is
Northern District of California
 United States District Court




                                  13   without merit. Although the RVR does cite to section 3005(d)(3), the specific acts alleged
                                  14   is “willfully delaying peace officer (participation in a mass hunger strike).” Dkt. No. 40 at
                                  15   29. The statement of the circumstances for the RVR also includes the specific allegations
                                  16   that Plaintiff was found to have missed nine consecutive meals which coincided with the
                                  17   planned, statewide hunger strike. Id. Therefore, the RVR gave Plaintiff sufficient notice
                                  18   of the charges against him so that he could prepare a defense, which satisfies Wolff’s first
                                  19   notice requirement. 418 U.S. at 564. Wolff’s second requirement was also satisfied since
                                  20   the papers show that Plaintiff was given a copy of the RVR on July 20, 2013, and the
                                  21   hearing took place a month later, on August 20, 2013. Dkt. No. 40 at 29-30. The third
                                  22   Wolff requirement was also satisfied since Plaintiff was given a copy of the disciplinary
                                  23   hearing report prepared by the SHO, Defendant Graves, stating the evidence relied on and
                                  24   the reasons for the disciplinary action. Id. at 30-31. Lastly, the fifth Wolff requirement
                                  25   was satisfied because Plaintiff was not identified as having any disabilities or issues that
                                  26   would require assistance, and he also confirmed that an assignment of a staff assistance
                                  27

                                  28                                                   14
                                         Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 15 of 18




                                   1   was not necessary. Id. at 30.
                                   2          Plaintiff claims that he was wrongfully denied his request to call Defendants Bumby
                                   3   and Espinoza as witnesses at the hearing, in violating of Wolff’s fourth requirement. Dkt.
                                   4   No. 40 at 8-9. Plaintiff asserts that had they been called as witnesses, he would have been
                                   5   able to prove that the inmate segregation record which was relied on by the RVR issuing
                                   6   officer was false and unreliable. Id. at 9. According to the disciplinary hearing report, the
                                   7   request for these two witnesses was denied because their testimony was deemed not
                                   8   relevant. Dkt. No. 40 at 30. On the other hand, Plaintiff was permitted to call the
                                   9   reporting officer, i.e., Defendant Navarro, as a witness, and Plaintiff himself was permitted
                                  10   to testify at the hearing. Id. Nowhere in his testimony does Plaintiff deny refusing his
                                  11   meal tray at least nine consecutive times. Id. at 30-31. Rather, he merely stated that at one
                                  12   time, he told Defendant Bumby that he was not on a hunger strike. Id. at 30. Accordingly,
Northern District of California
 United States District Court




                                  13   it cannot be said that the lack of the requested witnesses at the hearing violated Plaintiff’s
                                  14   due process rights where he was allowed to call one relevant witness and was permitted to
                                  15   give testimony on his own behalf. Lastly, Plaintiff claims that Defendant Navarro’s
                                  16   presence throughout the hearing violated his right to an impartial hearing under prison
                                  17   regulations. Dkt. No. 40 at 9-10. However, the Due Process Clause only requires that
                                  18   prisoners be afforded those procedures mandated by Wolff and its progeny; it does not
                                  19   require that prisons comply with its own, more generous procedures. See Walker v.
                                  20   Sumner, 14 F.3d 1415, 1419-20 (9th Cir. 1994). A prisoner’s right to due process is
                                  21   violated “only if he [is] not provided with process sufficient to meet the Wolff standard.”
                                  22   Id. at 1420. As such, even if it were true that Defendant Navarro’s presence violated the
                                  23   prison’s more generous procedures, this violation does not constitute a due process
                                  24   violation. The submitted papers show that Plaintiff was provided with process sufficient to
                                  25   meet the Wolff standard; that is sufficient to satisfy due process. See supra at 14-15.
                                  26   Accordingly, Plaintiff’s due process claim must be dismissed for failure to state a
                                  27

                                  28                                                 15
                                         Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 16 of 18




                                   1   cognizable claim for relief.
                                   2          The dismissal is without leave to amend because Plaintiff has already been afforded
                                   3   one opportunity to amend. See Wagh v. Metris Direct, Inc., 363 F.3d 821, 830 (9th Cir.
                                   4   2003) (district court’s discretion to deny leave to amend particularly broad where plaintiff
                                   5   has previously filed an amended complaint); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th
                                   6   Cir. 1992). Furthermore, papers submitted by Plaintiff clearly show that the disciplinary
                                   7   proceedings at issue provided all of Wolff’s procedural protections. See supra at 14-15.
                                   8   Accordingly, leave to amend is also denied on futility grounds because it is not factually
                                   9   possible for plaintiff to amend the complaint so as to cure the deficiencies. Schmier v.
                                  10   United States Court of Appeals, 279 F.3d 817, 824 (9th Cir. 2002).
                                  11          Because the Court finds no constitutional violation, it is unnecessary to address
                                  12   Defendants’ qualified immunity argument on this claim.
Northern District of California
 United States District Court




                                  13   III.   Unserved Defendant Bumby
                                  14          According to the PBSP Litigation Coordinator, Defendant Bumby passed away on
                                  15   March 14, 2017. Dkt. No. 19; see supra at 1, fn. 1. The Court advised Plaintiff that he
                                  16   may attempt to locate Defendant Bumby’s successor or representative, and then move for a
                                  17   substitution of the decedent party. Dkt. No. 20 at 2. To date, Plaintiff has failed to do so.
                                  18   Accordingly, Defendant Bumby remains unserved in this action.
                                  19          The district court may, on its own motion, grant a motion to dismiss as to
                                  20   defendants who have not moved to dismiss where such defendants are in a similar position
                                  21   to that of moving defendants. Silverton v. Dep’t of Treasury, 644 F.2d 1341, 1345 (9th
                                  22   Cir. 1981). First of all, Defendant Bumby is in a similar position as the moving
                                  23   Defendants with respect to the official capacity claims for damages, which are barred by
                                  24   the Eleventh Amendment. See supra at 5-6. Accordingly, Plaintiff’s damage claims
                                  25   against Defendant Bumby in his official capacity must also be dismissed with prejudice.
                                  26          Secondly, Defendant Bumby is in a similar position as Defendant Espinoza who
                                  27

                                  28                                                 16
                                         Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 17 of 18




                                   1   moved to dismiss the First Amendment claims against him based on qualified immunity as
                                   2   discussed above. See supra at 10. Plaintiff claims Defendant Bumby and Defendant
                                   3   Espinoza confiscated his personal food items on July 12, 2013, in retaliation for his
                                   4   peaceful protest. Id. at 3; Dkt. No. 40 at 7. Therefore, Defendant Bumby is in a position
                                   5   similar to Defendant Espinoza because Plaintiff’s claim against them are based on the
                                   6   same incident. The Court has found that Defendants are entitled to qualified immunity on
                                   7   the First Amendment claims because at the time, reasonable officers in their position
                                   8   would not have been on notice of any clearly established law that disciplining an inmate
                                   9   for participating in a hunger strike violated the First Amendment. See supra at 10. And
                                  10   because Defendants would not have been on notice that Plaintiff’s actions constituted
                                  11   protected conduct where such right was not clearly established, it cannot be said that it
                                  12   would have been clear to a reasonable officer in Defendant Espinoza’s position that his
Northern District of California
 United States District Court




                                  13   actions, in confiscating food items while Plaintiff was on a hunger strike, would be
                                  14   considered retaliatory. Id. In the same way, it cannot be said that it would have been clear
                                  15   to a reasonable officer in Defendant Bumby’s position that his actions, in participating in
                                  16   the confiscation of Plaintiff’s food items, would be considered retaliatory. Accordingly,
                                  17   the Court sua sponte grants the motion to dismiss in favor of Defendant Bumby who is in a
                                  18   similar position as moving Defendants with respect to the Eleventh Amendment bar and
                                  19   qualified immunity on the First Amendment claims. See Silverton, 644 F.2d at 1345.
                                  20

                                  21                                         CONCLUSION
                                  22          For the reasons stated above, Defendants Warden R. K. Swift, Captain G. W. Olson,
                                  23   Lt. R. Graves, Sgt. R. Navarro, and Officer Espinoza motion to dismiss is GRANTED.
                                  24   Dkt. No. 41. The motion is also granted with respect to unserved Defendant Bumby who
                                  25   is in a position similar to the moving Defendants. All claims for damages against them in
                                  26   their official capacities are DISMISSED with prejudice as barred by the Eleventh
                                  27

                                  28                                                17
                                          Case 5:17-cv-04000-BLF Document 53 Filed 11/02/20 Page 18 of 18




                                   1   Amendment. The First Amendment claims are DISMISSED with prejudice based on
                                   2   qualified immunity. The Fourteenth Amendment claim against them is DISMISSED with
                                   3   prejudice for failure to state a claim.
                                   4            This order terminates Docket No. 41.
                                   5            IT IS SO ORDERED.
                                   6   Dated: __November 2, 2020___                         ________________________
                                                                                            BETH LABSON FREEMAN
                                   7
                                                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting MTD
                                       PRO-SE\BLF\CR.17\04000Miranda_grant.mtd

                                  26

                                  27

                                  28                                                   18
